  Case 5:19-cv-00364-JAK-KK Document 23 Filed 08/05/19 Page 1 of 2 Page ID #:165

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA


                                        CIVIL MINUTES – GENERAL

 Case No.       ED CV19-00364 JAK (KKx)                                             Date     August 5, 2019
 Title          James Rutherford v. Johnnys Burgers Madison, Inc., et al.




 Present: The Honorable              JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

              Daisy Rojas / Andrea Keifer                                         Not Present
                     Deputy Clerk                                         Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                       Not Present                                                 Not Present


 Proceedings:               (IN CHAMBERS) SCHEDULING ORDER SETTING PRETRIAL DEADLINES
                            (DKT. 19)


The Court has reviewed the parties’ Joint Reports and sets the following deadlines:

         September 13, 2019:                     Last day to amend or add parties

         March 2, 2020:                          Non-Expert Discovery Cut-Off

         March 16, 2020:                         Initial Expert Disclosures

         March 20, 2020:                         Last day to participate in a settlement conference/mediation

         March 27, 2020:                         Last day to file notice of settlement / joint report re settlement

         March 30, 2020:                         Rebuttal Expert Disclosures

         April 6, 2020 at 11:30 a.m.:            Post Mediation Status Conference

         April 13, 2020:                         Expert Discovery Cut-Off

         April 20, 2020:                         Last day to file All Motions (including discovery motions)

The parties will be invited to submit proposed dates for the final pretrial conference and trial, if necessary,
upon the Court’s final ruling on the motions. The trial estimate will be set at the final pretrial conference.

The Court grants the parties’ request to participate in a settlement conference with a member from the
ADR Panel. The parties are ordered to have a representative with authority to make final decisions as to
this matter present at the settlement conference. If a settlement is reached, the parties are ordered to file
a notice of settlement, with a proposed date by which the matter will be dismissed. No appearance will be
required on April 6, 2020, if such notice is filed on or before March 27, 2020. If a notice of settlement is not
filed, counsel shall file a joint report by March 27, 2020, regarding the status of settlement and whether a
second session would be productive. The joint report shall not disclose the substantive contents of any
                                                                                                         Page 1 of 2
  Case 5:19-cv-00364-JAK-KK Document 23 Filed 08/05/19 Page 2 of 2 Page ID #:166

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                  CIVIL MINUTES – GENERAL

 Case No.   ED CV19-00364 JAK (KKx)                                          Date    August 5, 2019
 Title      James Rutherford v. Johnnys Burgers Madison, Inc., et al.

settlement communications between the parties.

IT IS SO ORDERED.


                                                                                             :

                                                      Initials of Preparer      dr




                                                                                                 Page 2 of 2
